Title: George Mercer to John David Wilper, 30 October 1755
From: Mercer, George
To: Wilper, John David



[Winchester, 30 October 1755]
To Sergeant David Wilper, of the Virginia Regiment.

You are hereby ordered, so soon as the Waggon arrives from the Fort, and you have got those necessaries you have an order

for to proceed to join your Company immediately. If you arive at Augusta Court-House before Ensign Fleming with his Recruits, you are to wait his arrival.
You are to deliver to his men arms and Clothes, as soon as he joins you, and then to make the best of your way to Fort Dinwiddie. You are to be particularly careful of what Things you will have under your care; and see that nothing is lost or destroyed. Given &c. at Winchester, October 30th 1755.

G:M. aid de camp.

